Citation Nr: 1218125	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  09-04 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for diabetes mellitus type II.

2.  Entitlement to an initial rating higher than 30 percent for prostatitis, effective December 15, 2003, and higher than 40 percent, effective August 9, 2006.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from December 1964 to July 1969.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The RO granted service connection for prostatitis in May 2005 assigning an initial 30 percent rating from December 15, 2003; and later granted an increased rating of 40 percent for prostatitis in an April 2009 rating decision, from August 9, 2006.  In July 2006, the RO granted service connection for diabetes mellitus, assigning a 20 percent rating, effective January 19, 2006; and confirmed this rating in a February 2008 rating decision.

On his VA Form 9 received in February 2009, appealing his initial rating claim for diabetes mellitus, the Veteran requested a Board hearing at the RO.  However, in an August 2011 letter, the Veteran withdrew his Board hearing request.

The issue of an initial rating higher than 20 percent for diabetes mellitus type II is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In April 2009, prior to the promulgation of a decision in the appeal, the Veteran submitted a written statement that he wished to withdraw his increased rating claim for prostatitis.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran on the issue of an initial rating for prostatitis higher than 30 percent, from December 15, 2003, and 40 percent, from August 9, 2006 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing or on record at a hearing at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204(b) (2010).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204(c) (2010).

The Veteran submitted a written statement in April 2009 that he wished to withdraw his increased rating claim for prostatitis.  

Because the Veteran has withdrawn his appeal as to the above issue, there remain no allegations of error of fact or law for appellate consideration on that issue, and the Board does not have further jurisdiction.


ORDER

Entitlement to an initial rating higher than 30 percent for prostatitis, effective December 15, 2003, and higher than 40 percent, effective August 9, 2006 is dismissed.


REMAND

The Veteran is presently rated as 20 percent disabling for his service-connected diabetes mellitus.  The Veteran appealed the initial rating assigned that is effective January 19, 2006.  He contends that his activities are regulated because of his diabetes and that he is entitled to the next higher 40 percent rating.  The Veteran's diabetes mellitus is rated under 38 C.F.R. § 4.119, Diagnostic Code 7913, which notes that the evidence must show that diabetes mellitus requires insulin, restricted diet, and regulation of activities in order to get a 40 percent rating.  

The Veteran submitted an August 2008 physician's statement, which notes that the Veteran's diabetes mellitus requires insulin, restricted diet, and regulation of activities.  In the remarks section, it was noted: 1) Walk 30 minutes per day; 2) exercise.  It is unclear whether these are recommendations for the Veteran or if the Veteran has been told not to do these activities.  The latter would signify restriction of activities, while the former would be considered part of a recommended exercise program, and would not amount to restriction of activities such as contemplated by the diagnostic code.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 (noting that regulation of activities means avoidance of strenuous occupational and recreational activities).  A previous June 2007 VA examination also contains unclear information.  The examiner noted that the Veteran did not have to restrict his activities on account of diabetes, but that he also had been told not to participate in sports.  Therefore, the medical evidence of record is insufficient to decide whether the Veteran is entitled to an increased rating for his diabetes mellitus.  For this reason, another examination is warranted.  Any recent VA treatment records should also be obtained.

Finally, on VA examination in June 2006, when asked about his occupation the Veteran responded, "Disability Social Security."  On remand, he should be asked if he receives Social Security Administration (SSA) disability benefits, and if so, all relevant records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran whether or not he receives or applied for SSA disability benefits.  If so, make arrangements to obtain copies of all documents or evidentiary material pertaining to the Veteran's application for SSA disability benefits.  If these records are not available, a negative reply must be provided.

2.  Make arrangements to obtain copies of the Veteran's treatment records from the Dublin and Augusta VA treatment facilities addressing diabetes mellitus, dated since June 2009. 

3.  Thereafter, schedule the Veteran for an appropriate VA examination of his diabetes mellitus.  The claims folder should be made available to and reviewed by the examiner.  The examiner should specifically review the June 27, 2007 VA diabetes mellitus examination report and August 29, 2008 physician's statement, signed by Jean-Richard Mbonzo, PAC.  All necessary tests should be performed.

The examiner should state whether the Veteran's diabetes mellitus is manifested by any of the following:

(a)  requires insulin, restricted diet, and regulation of activities (i.e., avoidance of strenuous occupational and recreational activities); 

(b)  episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider; 

(c)  requires more than one daily injection of insulin, restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus progressive loss of weight and strength.  

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Next, review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

 5.  Finally, readjudicate the claim on appeal.  If the benefit remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


